Dew 1a Cofa$> CWa^fvoA       X
                                      tov/ft oflwrnb Qcuot/
                                          -.     TgXO^
             ^fencb.nt^;;!^^ in fimlra.
          \b~Tir& HonofaGieTuioe, of 8&Td CoufS-:
          Coffl?S onuh fb^r} HarQgS C-hg^rmg Qeftytfaft
          £pg^ Tn?) Orfrlrm rO honing. anfi-^Ccy^
          £btj?y, mows nndv,:9n->sR -fors cojPHd
          .State Of igXQfvQH ftF J-H2. Sfc^eS (ATftflBSpS,
          to re-Hetin-Wcm rryrnan-nq •or rxgaPSStYnQ
          fo -hoe. Uteres vtoirrfifo on-ft/or offihtor
          Stovhgmgms "fe tn£?ifxv 6v 6cestinn^iiTu^r


          -feviovo^QQ -facts g^T"^F
     71   Arty fejCdcJt of y>nbr Cfi^npyl ArCP^T MovCh

          Sfa M ^re defe^nt -Mer CoS^ holaJ oemlro ooTnRtk  FILEBriN
          "hog, r^fendo/rV               1ST COURT OF APPEALS
                                           HOUSTON. IbXAS

                                           JUN -S2°15
                                                "0P/T/jfT
                                         CHHISTQPHjR
                                        CLERK
LN
                  presence

 H   Th^gxrstQPoeDFoiny rteoffi c3n£i£ifaffr-
     ivfcfeQCft TnCKdJm any rtgnS -firm-fae
     OlietfH Car (y^hTCK ^f&ndonj- alleged

     Af custody iTS Qsdfe|UQl€\y estebi^vfe-i
zs he Stq^mzov 6y -fne pfo^qjfAp tefrsa


                  C& 6toaJ5e^TH ij^ytR .CcgfE^
                                         pca^flirtvhn in
     ..     . i       ... — -- . ,.. - . • -.,,...   - - Jafftfrtfj
     Tip, [eeufton ;WffiCsV o>v^x>CV^^>€